Citation Nr: 1619092	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-18 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a left knee disability.   

2. Entitlement to service connection for a left foot disability.   

3. Entitlement to service connection for a right foot disability, to include as secondary to a left foot disability.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her brother


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 1982.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by RO. The Board remanded the issues on appeal in March 2015 for further development of the record. The development has been completed and the case has been returned for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. With resolution of the benefit of the doubt in the Veteran's favor, a left knee disability relates to service.

2. The Veteran's current left foot disability is not attributable to disease or injury sustained during her period of service.

3. The Veteran's current right foot disability is not attributable to disease or injury sustained during her period of service; the right foot disability is not caused or aggravated by a service-connected disease or injury.




CONCLUSIONS OF LAW

1. The criteria for service connection for left knee patellofemoral pain syndrome with recurrent subluxation are met. 38 U.S.C.A. §§ 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for service connection for a left foot disability are not met. 38 U.S.C.A. §§ 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3. The criteria for service connection for a right foot disability are not met. 38 U.S.C.A. §§ 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letters sent to the Veteran in June 2015. The claims were last adjudicated in December 2015.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's available service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded VA examinations in connection with her claims. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations and the medical opinions obtained are adequate to evaluate the claims for service connection, as the opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete explanation for the opinions stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

In summary, the Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 





Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). See also Allen v. Brown, 7 Vet. App. 439 (1995)

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Left Knee

While her available service treatment records contain no documentation of complaints of or treatment for a left knee disability, the Veteran contends that she has a current left knee disability that onset due to disease or injury sustained her period of service. She asserts that she injured her left knee on the first day of training and was sent to sick call following the incident.  She contends that she was on bed restriction as a result of the injury. 

Subsequent to service, the September 1983 report of VA examination documents the Veteran's complaint of sustaining a badly bruised and swollen left knee after falling on it during service. She reported that x-rays taken during service showed no evidence of fracture or dislocation. She was put on crutches for 2 weeks and her left knee was wrapped and she was given ice pack for pain. On examination, the impression was "marked decreased range of motion of the left knee, probable early DJD (degenerative joint disease)."  

In the December 2015 report of VA Knee and Lower Leg Conditions examination, the Veteran reiterated that she sustained a badly bruised knee after falling off a truck and landing on her knee during her period of service. On examination the diagnoses were recurrent subluxation and patellofemoral pain syndrome of the left knee. Considering her lay assertions of the in-service injury, the examiner opined that it was at least as likely as not that the Veteran's current left knee disability was incurred in or caused by the claimed in-service injury, event or illness. The examiner explained that a nexus was established based on the evidence that the Veteran was treated for a left knee condition within one year of her military separation; therefore, it was at least as likely as not that she had a left knee disability that was incurred in or caused by a left knee injury during her period of service. 

The evidence shows that the current left knee disability onset due to injury sustained during her period of service. The benefit-of-the-doubt rule applies and the Veteran's claim for service connection for a left knee disability is granted. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board expresses no opinion regarding the severity of the disability. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58   (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).



Left and Right Foot Disability

The Veteran contends that she has current left foot and right foot disabilities that onset during her period of service or secondary to service-connected disease or injury. However, the preponderance of the evidence is against a finding that the Veteran's current left foot and right foot disabilities onset during service or are otherwise attributable to disease or injury sustained during her period of service or secondary to service-connected disease or injury and the appeals will be denied. 

A May 1982 service treatment record documents the Veteran's report that she sustained injury to big toe of her left foot 6 years earlier in a lawn mower accident. She lost her toenail and was told that her great toe toenail would not grow back. However, she complained that part of her toenail was growing back and causing constant pain. The assessment was left foot big toe injury. There was indication of a podiatry consult, the Veteran was put on duty profile for one week and advised to return to the clinic as needed.  June 1982 service podiatry consult note documents mild toenail growth of the left foot great toe. The Veteran requested excision of the nail matrix. She was directed to return to the clinic after 7 days for further evaluation. The June 1982 service clinic treatment record reflects the Veteran's report that she was scheduled for surgery on the left great toe in July 1982. She was placed on duty profile, no running, no jumping, and no marching, for 10 days and was allowed to wear footwear of her choice on the left foot only for 10 days. The July 1982 service podiatry clinic documents that the Veteran cut of the end of the left hallux in a lawn mower accident in 1978. She presented for spicule of nail growth procedure. 

Subsequent to service, a June 2004 podiatry consult record reflects that the Veteran sought treatment for painful calluses of the bilateral feet. On examination, the assessment was depressed metatarsal heads of bilateral feet and painful keratosis. July 2004 treatment records reflect that the Veteran underwent exostectomy of the 5th metatarsal of the left foot. August 2009 private treatment records reflect diagnoses of left foot complex extensor tenosynovitis of the anterior tibialis tendon, complex left foot extensor digitorum longus chronic extensor tenosynovitis and complex left extensor hallucis longus tendon, tenosynovitis, mild to moderate.

The December 2015 report of VA Foot Conditions examination documents diagnoses of bilateral pes planus, bilateral plantar fasciitis and left foot rheumatoid arthritis. The Veteran reported that she had flat feet and had a knot excised on her left great toe in July 1982. She complained of bilateral arch pain. Objective examination showed evidence of hammer toe, bilaterally, on second through fourth toes. She also demonstrated symptoms of mild or moderate hallux valgus on the right foot. 

The examiner opined that the Veteran's current left foot and right foot disabilities were less likely than not incurred in or caused by the claimed in-service injury, event or illness. The examiner explained there was no documentation in service treatment records of flat feet (pes planus) and diagnosis of mild bilateral pes planus was not documented until approximately May 2007, justification that pes planus was unrelated to service. The examiner noted that the service treatment records showed that the Veteran had 2 ganglion cysts removed along the dorsal aspect of her left foot during her period of service and that she also went excision of the nail matrix of her great toe (from prior injury); however, the examiner explained that she had no observed residuals regarding these procedures. The examiner also noted that the Veteran was treated for pain to the dorsum of her left foot in 2009, pathology which was consistent with the diagnosis of rheumatoid arthritis, not flat feet, ganglions or injured great toe. The examiner found that it was not clear when the Veteran developed her symptoms consistent with plantar fasciitis but noted that they were not documented until 2007. The examiner concluded that the Veteran's current left and right foot disabilities were unrelated to her military service and it was less likely as not that her bilateral foot disability was incurred in or caused by a foot condition during her period of service. 

The preponderance of the evidence is against the claim of service connection for a left foot and right foot disability and the appeal will be denied. Though the Veteran has current disabilities (bilateral pes planus, bilateral plantar fasciitis and left foot rheumatoid arthritis), the preponderance of the evidence is against a finding of a linkage between the onset of the current left foot and right foot disability and a period of service or a service-connected disease or injury. Rather, the evidence shows that the Veteran's current left foot and right foot disabilities are separate disabilities than the left foot complaints documented in her service treatment records. (See December 2015 VA examination report). Given that her enlistment examination is missing, the Veteran is presumed to have been in sound condition at enlistment. However, to the extent that she had any preexisting left foot great toe disability, there was no aggravation during service of the preexisting injury given that she had no observed residuals of the excision of the nail matrix of her great toe. As the Veteran is not shown to have a service-connected left foot injury, service connection for a right foot disability on a secondary basis is not warranted. 
 
This conclusion is probative as it is based on facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination. Also, notably, there is no competent or credible evidence or opinion that even suggests that there exists a medical relationship, or nexus, between the current left foot and right foot disability and a period of the Veteran's service.

The only other evidence of record supporting this claim is the various general lay assertions. The Veteran was competent to state that she experienced left foot symptoms in service. However, she is a lay person and is not competent to establish that she has current left foot and right foot disability related thereto. The Veteran is not competent to provide etiology of any current left foot or right foot disabilities. The question regarding the etiology of such disabilities is a complex medical issue that cannot to be addressed by a layperson. In that regard, her allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The claims of entitlement to service connection for left foot and right foot disabilities must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for left knee patellofemoral pain syndrome with recurrent subluxation is granted.

Service connection for a left foot disability is denied.

Service connection for a right foot disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


